 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS IVESTER PEETS,                              No. 2:18-CV-2469-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    JERRY BROWN, JR., et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

19   violations of his First Amendment right to free speech, his First Amendment right to free exercise

20   of religion, Fourteenth Amendment right to equal protection, and Fourteenth Amendment right to

21   due process.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff has named 29 Defendants: (1) Jerry Brown Jr., (2) Scott Kernan, (3)

22   Kathleen Allison, (4) Roberty W. Fox, (5) Richard Townsend, (6) David Maldonado, (7) Thomas

23   Huntley, (8) James Appleberry, (9) Christopher Tileston, (10) Daniel Cueva, (11) J. Domiguez,

24   (12) M. Voong, (13) David Haley, (14) Maylene Boucher, (15) Valerie Villarreal, (16) Carmen

25   Hamilton, (17) Darrall Sheldon, Jr., (18) Pius Amah, (19) Keith Knauf, (20) Xochilt Morales De

26   Martines, (21) Mohamed Ragab, (22) Alexander Valuiski, (23) Chaim Zaklos, (24) Charles
27   Walker, (25) Samuel Garcia, (26) C. Vanenburg, (27) Paul Shleffar, (28) J. Mathews, (29) T.

28   Vang. Plaintiff raises four claims: (1) Defendants violated his First Amendment right to free
                                                         2
 1   speech by retaliating against him for complaining, ultimately chilling his speech; (2) Defendants

 2   violated his First Amendment right to free exercise of religion by attempting to force him to work

 3   on the sabbath and giving him repeated write ups for refusing to work on the sabbath; (3)

 4   Defendants violated the Religious Land Use and Institutionalized Persons Act (RLUIPA) by

 5   harassing him or allowing him to be harassed for exercising his religious right not to engage in

 6   work on the sabbath; (4) Defendants violated his Fourteenth Amendment right to equal protection

 7   by discriminating against him on the basis of his Jewish faith; (5) Defendants violated his

 8   Fourteenth Amendment right to due process by issuing him write ups citing to a rule that does not

 9   exist, depriving him of fair notice, and, even assuming arguendo that the alleged rule existed,

10   enforcing such rule without factual basis of a violation of that rule.

11                  All five of Plaintiff’s claims seem to allege that Defendant Townsend is directly

12   responsible for the alleged violations and the remaining 28 Defendants are responsible under a

13   theory of supervisory liability.

14

15                                             III. ANALYSIS

16          A.      First Amendment—Retaliation

17                   In order to state a claim under 42 U.S.C. § 1983 for retaliation, the prisoner must

18   establish that he was retaliated against for exercising a constitutional right, and that the retaliatory

19   action was not related to a legitimate penological purpose, such as preserving institutional

20   security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam). In meeting
21   this standard, the prisoner must demonstrate a specific link between the alleged retaliation and the

22   exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995);

23   Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner must also

24   show that the exercise of First Amendment rights was chilled, though not necessarily silenced, by

25   the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), see also

26   Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner plaintiff must
27   establish the following in order to state a claim for retaliation: (1) prison officials took adverse

28   action against the inmate; (2) the adverse action was taken because the inmate engaged in
                                                         3
 1   protected conduct; (3) the adverse action chilled the inmate’s First Amendment rights; and (4) the

 2   adverse action did not serve a legitimate penological purpose. See Rhodes, 408 F.3d at 568.

 3                  As to the chilling effect, the Ninth Circuit in Rhodes observed: “If Rhodes had not

 4   alleged a chilling effect, perhaps his allegations that he suffered harm would suffice, since harm

 5   that is more than minimal will almost always have a chilling effect.” Id. at n.11. By way of

 6   example, the court cited Pratt in which a retaliation claim had been decided without discussing

 7   chilling. See id. This citation is somewhat confusing in that the court in Pratt had no reason to

 8   discuss chilling because it concluded that the plaintiff could not prove the absence of legitimate

 9   penological interests. See Pratt, 65 F.3d at 808-09. Nonetheless, while the court has clearly

10   stated that one of the “basic elements” of a First Amendment retaliation claim is that the adverse

11   action “chilled the inmates exercise of his First Amendment rights,” id. at 567-68, see also

12   Resnick, 213 F.3d at 449, the comment in Rhodes at footnote 11 suggests that adverse action

13   which is more than minimal satisfies this element. Thus, if this reading of Rhodes is correct, the

14   chilling effect element is essentially subsumed by adverse action.

15                  Here, Plaintiff’s allegations related to Defendant Townsend are sufficient to pass

16   the screening stage under the above standard. Thus, the question becomes whether any other

17   named Defendant can be liable under a theory of supervisory liability.

18                  Supervisory personnel are generally not liable under § 1983 for the actions of their

19   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

20   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional
21   violations of subordinates if the supervisor participated in or directed the violations. See id. The

22   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

23   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

24   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

25   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

26   personnel who implement a policy so deficient that the policy itself is a repudiation of
27   constitutional rights and the moving force behind a constitutional violation may, however, be

28   liable even where such personnel do not overtly participate in the offensive act. See Redman v.
                                                        4
 1   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

 2                  When a defendant holds a supervisory position, the causal link between such

 3   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

 4   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

 5   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

 6   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

 7   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

 8   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

 9                  Here, Plaintiff’s asserts the other 28 named Defendants, or a portion of them, are

10   liable for retaliation based on a theory of supervisory liability. However, the alleged facts do not

11   demonstrate that any of the Defendants other than Townsend acted in a retaliatory manner.

12   Rather, Plaintiff pleads facts more congruent with respondeat superior liability (a form of agency

13   liability), asserting that those defendants that were superiors to Townsend and knew of his actions

14   should be held liable for Townsends actions. This type of liability theory is not available under

15   section 1983. See Taylor v. List, 880 F.2d at 1045 (9th Cir. 1989) (holding there is no respondeat

16   superior liability under § 1983 and a supervisor is only liable for the constitutional violations of

17   subordinates if the supervisor participated in or directed the violations). Because there are no

18   facts that indicate the remaining 28 Defendants participated in the retaliatory acts or that any of

19   the other 28 Defendants directed the retaliatory acts any allegations that they are liable for a First

20   Amendment retaliation violation cannot pass screening.
21          B.      First Amendment—Free Exercise and RLUIPA

22                  The United States Supreme Court has held that prisoners retain their First

23   Amendment rights, including the right to free exercise of religion. See O'Lone v. Estate of

24   Shabazz, 482 U.S. 342, 348 (1987); see also Pell v. Procunier, 417 U.S. 817, 822 (1974). Thus,

25   for example, prisoners have a right to be provided with food sufficient to sustain them in good

26   health and which satisfies the dietary laws of their religion. See McElyea v. Babbit, 833 F.2d
27   196, 198 (9th Cir. 1987). In addition, prison officials are required to provide prisoners facilities

28   where they can worship and access to clergy or spiritual leaders. See Glittlemacker v. Prasse, 428
                                                         5
 1   F.2d 1, 4 (3rd Cir. 1970). Officials are not, however, required to supply clergy at state expense.

 2   See id. Inmates also must be given a “reasonable opportunity” to pursue their faith comparable to

 3   that afforded fellow prisoners who adhere to conventional religious precepts. See Cruz v. Beto,

 4   405 U.S. 319, 322 (1972).

 5                  However, the court has also recognized that limitations on a prisoner’s free

 6   exercise rights arise from both the fact of incarceration and valid penological objectives. See

 7   McElyea, 833 F.2d at 197. For instance, under the First Amendment, the penological interest in a

 8   simplified food service has been held sufficient to allow a prison to provide orthodox Jewish

 9   inmates with a pork-free diet instead of a completely kosher diet. See Ward v. Walsh, 1 F.3d 873,

10   877-79 (9th Cir. 1993). Similarly, prison officials have a legitimate penological interest in getting

11   inmates to their work and educational assignments. See Mayweathers v. Newland, 258 F.3d 930,

12   38 (9th Cir. 2001) (analyzing Muslim inmates’ First Amendment challenge to prison work rule).

13                  While free exercise of religion claims originally arose under the First Amendment,

14   Congress has enacted various statutes in an effort to provide prisoners with heightened religious

15   protection. See Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005). Prior to these

16   congressional efforts, prison free exercise claims were analyzed under the “reasonableness test”

17   set forth in Turner v. Safley, 482 U.S. 78, 89-91 (1987); see e.g. O’Lone, 382 U.S. at 349. The

18   first effort to provide heightened protection was the Religious Freedom Restoration Act (RFRA)

19   of 1993. However, the Supreme Court invalidated that act and restored the “reasonableness test.”

20   See City of Boerne v. P.F. Flores, 521 U.S. 507 (1997); see also Freeman v. Arpaio, 125 F.3d
21   732, 736 (9th Cir. 1997) (recognizing that the United States Supreme Court’s decision in City of

22   Boerne invalidated RFRA and restored the “reasonableness test” as the applicable standard in free

23   exercise challenges brought by prison inmates).

24                  Congress then enacted the Religious Land Use and Institutionalized Persons Act

25   (RLUIPA) in 2000 “. . . in response to the constitutional flaws with RFRA identified in City of

26   Boerne.” Guru Nanak Sikh Soc. of Yuba City v. County of Sutter, 456 F.3d 978, 985 (9th Cir.
27   2006). Under RLUIPA, prison officials are prohibited from imposing “substantial burdens” on

28   religious exercise unless there exists a compelling governmental interest and the burden is the
                                                       6
 1   least restrictive means of satisfying that interest. See id. at 986. RLUIPA has been upheld by the

 2   Supreme Court, which held that RLUIPA’s “institutionalized-persons provision was compatible

 3   with the Court’s Establishment Clause jurisprudence and concluded that RLUIPA ‘alleviates

 4   exceptional government-created burdens on private religious exercise.’” Warsoldier, 418 F.3d at

 5   994 (quoting Cutter v. Wilkinson, 125 S.Ct. 2113, 2117 (2005)). Congress achieved this goal by

 6   replacing the “reasonableness test” articulated in Turner with the “compelling government

 7   interest” test codified in RLUIPA at 42 U.S.C. § 2000cc-1(a). See id.

 8            In Alvarez v. Hill, the Ninth Circuit held that, if a complaint contains “factual allegations

 9   establishing a ‘plausible” entitlement to relief under RLUIPA, [plaintiff has] satisfied the minimal

10   notice pleading requirements of Rule 8 of the Federal Rules of Civil Procedure.” 518 F.3d 1152,

11   1157 (9th Cir. 2008). However, see Henderson v. Terhune, 379 F.3d 709, 715 n.1 (9th Cir. 2004)

12   in which that Court declined to express any opinion about whether plaintiff could prevail under

13   RLUIPA because plaintiff brought his claim under the First Amendment only). Therefore, it is

14   possible for a prisoner’s complaint to raise both a First Amendment claim and RLUIPA claim

15   based on the same factual allegations. In other words, even if the plaintiff does not specifically

16   invoke the heightened protections of RLUIPA, he may nonetheless be entitled to them. Under

17   Henderson, however, the plaintiff’s claim may be limited to the less stringent Turner

18   “reasonableness test” if the plaintiff specifically brings the claim under the First Amendment

19   only.

20                  Under both the First Amendment and RLUIPA, the prisoner bears the initial
21   burden of establishing that the defendants substantially burdened the practice of his religion by

22   preventing him from engaging in conduct mandated by his faith. See Freeman v. Arpaio,125 F.3d

23   732, 736 (9th Cir. 1997) (analyzing claim under First Amendment); see also Warsoldier, 418 F.3d

24   at 994-95 (analyzing claim under RLUIPA). While RLUIPA does not define what constitutes a

25   “substantial burden,” pre-RLUIPA cases are instructive. See id. at 995 (discussing cases defining

26   “substantial burden” in the First Amendment context). To show a substantial burden on the
27   practice of religion, the prisoner must demonstrate that prison officials’ conduct “. . . burdens the

28   adherent’s practice of his or her religion by pressuring him or her to commit an act forbidden by
                                                        7
 1   the religion or by preventing him or her from engaging in conduct or having a religious

 2   experience which the faith mandates.” Graham v. Commissioner, 822 F.2d 844, 850-51 (9th Cir.

 3   1987). The burden must be more than a mere inconvenience. See id. at 851. In the context of

 4   claims based on religious diets, a plaintiff must prove that prison officials refused to provide a

 5   diet which satisfies his religious dietary laws or that the available prison menu prevented him

 6   from adhering to the religious dietary laws mandated by his faith. See Bryant v. Gomez, 46 F.3d

 7   948, 949 (9th Cir. 1995).

 8                   Under the First Amendment “reasonableness test,” where the inmate shows a

 9   substantial burden the prison regulation or restriction at issue is nonetheless valid if it is

10   reasonably related to a legitimate penological interest. See Shakur v. Schriro, 514 F.3d 878, 884

11   (9th Cir. 2008) (citing Turner, 482 U.S. at 89). In applying this test, the court must weight four

12   factors: (1) whether there is a rational connection between the regulation or restriction and the

13   government interest put forward to justify it; (2) whether there are available alternative means of

14   exercising the right; (3) whether accommodation of the asserted religious right will have a

15   detrimental impact on prison guards, other inmates, or the allocation of limited prison resources;

16   and (4) whether there exist ready alternatives to the regulation or restriction. See id.; see also

17   Allen v. Toombs, 827 F.2d 563, 567 (9th Cir. 1987).

18                   Under RLUIPA, the government is required to “. . . meet the much stricter burden

19   of showing that the burden it imposes on religious exercise is ‘in furtherance of a compelling

20   government interest; and is the least restrictive means of furthering that compelling governmental
21   interest.’” Green v. Solano County Jail, 513 F.3d 992, 986, 989 (9th Cir. 2008) (citing 42 U.S.C.

22   § 2000cc-1(a)(1)-(2) and 2(b)); see also Warsoldier, 418 F.3d at 994-95. Prison security is an

23   example of a compelling governmental interest. See Green, 513 F.3d at 989 (citing Cutter, 125

24   S.Ct. at 2113 n.13). In establishing that the regulation or restriction is the least restrictive means

25   to achieve a compelling governmental interest, prison officials must show that they actually

26   considered and rejected the efficacy of less restrictive means before adopting the challenged
27   practice. See Green, 513 F.3d at 989 (citing Warsoldier, 418 F.3d at 999).

28                   Here, Plaintiff has alleged sufficient facts related to Defendants Townsend, Fox,
                                                          8
 1   Maldonado, and Haley. The allegations in the complaint indicate that these Defendants engaged

 2   in some degree of overt action related to Plaintiff’s work on the Saturday sabbath. The facts

 3   related to the remaining Defendants are too vague and thus it would not be possible to attribute

 4   any free exercise violation to them. The question then becomes whether Plaintiff’s theory of

 5   supervisory liability can be applied to them.

 6                   Here, there is little indication in the complaint that the other 25 Defendants

 7   engaged in any direct activity that substantially burdened the practice of Plaintiff’s religion.

 8   There is also little indication that there is a policy or general practice at the prison that

 9   substantially burdens Plaintiff’s religion. For that reason, the Defendants who did not engage in

10   some degree of direct action related to Plaintiff working on the sabbath cannot be held liable

11   under a theory or supervisory liability. Thus, any claim against the other 25 Defendants not

12   discussed in the section above, cannot pass screening.

13           C.      Fourteenth Amendment Equal Protection

14                   Equal protection claims arise when a charge is made that similarly situated

15   individuals are treated differently without a rational relationship to a legitimate state purpose. See

16   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

17   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

18   Racial segregation is unconstitutional within prisons save for the necessities of prison security

19   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

20   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,
21   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

22   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

23   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

24   disabled do not constitute a suspect class) see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.

25   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

26   where no allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007
27   ///

28
                                                          9
 1   WL 732555 (E.D. Cal. March 19, 2008).1

 2                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

 3   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

 4   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

 5   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

 6   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

 7   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

 8   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

 9   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

10                  Here, sufficient factual allegations exist for this claim to proceed against

11   Defendant Townsend. However, there are no factual allegations that any of the other 28

12   Defendants engaged in any conduct against Plaintiff on the basis of his religion.

13                  Plaintiff’s allegations here related to supervisor liability suffer from the same

14   defects as in his First Amendment retaliation claim. They amount to an argument of respondeat

15   superior liability which is inappropriate under section 1983. See Taylor v. List, 880 F.2d at 1045

16   (9th Cir. 1989) (holding there is no respondeat superior liability under § 1983 and a supervisor is

17   only liable for the constitutional violations of subordinates if the supervisor participated in or

18   directed the violations). Thus, any equal protection claim against any Defendant other than

19   Townsend cannot pass screening.

20          D.      Fourteenth Amendment—Due Process
21                  The Due Process Clause protects prisoners from being deprived of life, liberty, or

22   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to

23   state a claim of deprivation of due process, a plaintiff must allege the existence of a liberty or

24   property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651, 672

25   (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). Due process protects against the

26
            1
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                       10
 1   deprivation of property where there is a legitimate claim of entitlement to the property. See Bd.

 2   of Regents, 408 U.S. at 577. Protected property interests are created, and their dimensions are

 3   defined, by existing rules that stem from an independent source – such as state law – and which

 4   secure certain benefits and support claims of entitlement to those benefits. See id.

 5                   Liberty interests can arise both from the Constitution and from state law. See

 6   Hewitt v. Helms, 459 U.S. 460, 466 (1983); Meachum v. Fano, 427 U.S. 215, 224-27 (1976);

 7   Smith v. Sumner, 994 F.2d 1401, 1405 (9th Cir. 1993). In determining whether the Constitution

 8   itself protects a liberty interest, the court should consider whether the practice in question “. . . is

 9   within the normal limits or range of custody which the conviction has authorized the State to

10   impose.” Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at 1405. Applying this standard, the

11   Supreme Court has concluded that the Constitution itself provides no liberty interest in good-time

12   credits, see Wolff, 418 U.S. at 557; in remaining in the general population, see Sandin v. Conner,

13   515 U.S. 472, 485-86 (1995); in not losing privileges, see Baxter v. Palmigiano, 425 U.S. 308,

14   323 (1976); in staying at a particular institution, see Meachum, 427 U.S. at 225-27; or in

15   remaining in a prison in a particular state, see Olim v. Wakinekona, 461 U.S. 238, 245-47 (1983).

16                   In determining whether state law confers a liberty interest, the Supreme Court has

17   adopted an approach in which the existence of a liberty interest is determined by focusing on the

18   nature of the deprivation. See Sandin v. Connor, 515 U.S. 472, 481-84 (1995). In doing so, the

19   Court has held that state law creates a liberty interest deserving of protection only where the

20   deprivation in question: (1) restrains the inmate’s freedom in a manner not expected from the
21   sentence; and (2) “imposes atypical and significant hardship on the inmate in relation to the

22   ordinary incidents of prison life.” Id. at 483-84. Prisoners in California have a liberty interest in

23   the procedures used in prison disciplinary hearings where a successful claim would not

24   necessarily shorten the prisoner’s sentence. See Ramirez v. Galaza, 334 F.3d 850, 853, 859 (9th

25   Cir. 2003) (concluding that a due process challenge to a prison disciplinary hearing which did not

26   result in the loss of good-time credits was cognizable under § 1983); see also Wilkinson v.
27   Dotson, 544 U.S. 74, 82 (2005) (concluding that claims which did not seek earlier or immediate

28   release from prison were cognizable under § 1983).
                                                         11
 1                  Where a prisoner alleges the deprivation of a liberty or property interest caused by

 2   the random and unauthorized action of a prison official, there is no claim cognizable under 42

 3   U.S.C. § 1983 if the state provides an adequate post-deprivation remedy. See Zinermon v. Burch,

 4   494 U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). A state’s post-

 5   deprivation remedy may be adequate even though it does not provide relief identical to that

 6   available under § 1983. See Hudson, 468 U.S. at 531 n.11. A due process claim is not barred,

 7   however, where the deprivation is foreseeable and the state can therefore be reasonably expected

 8   to make pre-deprivation process available. See Zinermon, 494 U.S. at 136-39. An available

 9   state common law tort claim procedure to recover the value of property is an adequate remedy.

10   See id. at 128-29.

11                  Finally, with respect to prison disciplinary proceedings, due process requires

12   prison officials to provide the inmate with: (1) a written statement at least 24 hours before the

13   disciplinary hearing that includes the charges, a description of the evidence against the inmate,

14   and an explanation for the disciplinary action taken; (2) an opportunity to present documentary

15   evidence and call witnesses, unless calling witnesses would interfere with institutional security;

16   and (3) legal assistance where the charges are complex or the inmate is illiterate. See Wolff, 418

17   U.S. at 563-70. Due process is satisfied where these minimum requirements have been met, see

18   Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), and where there is “some evidence” in the

19   record as a whole which supports the decision of the hearing officer, see Superintendent v. Hill,

20   472 U.S. 445, 455 (1985). The “some evidence” standard is not particularly stringent and is
21   satisfied where “there is any evidence in the record that could support the conclusion reached.”

22   Id. at 455-56. However, a due process claim challenging the loss of good-time credits as a result

23   of an adverse prison disciplinary finding is not cognizable under § 1983 and must be raised by

24   way of habeas corpus. See Blueford v. Prunty, 108 F.3d 251, 255 (9th Cir. 1997).

25                  Here, Plaintiff’s claim is based on what seems to be a typo in the rules violation

26   contained in his write up. Plaintiff asserts that he was written up for violating “CCR § 3051(a)-
27   [02]” a rule that Plaintiff contends does not exist. The actual rule, as Plaintiff notes, was likely

28   supposed to be “CCR § 3051(a)”. This small alleged deviation of the actual rule is not enough to
                                                        12
 1   deprive Plaintiff of notice or of due process generally. Further, there is no allegation that Plaintiff

 2   was not afforded proper process throughout the disciplinary proceedings. Plaintiff only takes

 3   issue with the typo and then asserts that there is insufficient evidence to support it even if the

 4   correct regulation was cited. The correct regulation, CCR § 3051(a), relates to the evasion of

 5   work, and there is no dispute that Plaintiff was written up for allegedly evading work. The only

 6   question is whether Plaintiff should have been allowed to miss work because it was the sabbath.

 7   For that reason, though Plaintiff takes issue with the underlying violation, he was not deprived of

 8   due process after it was issued. Further, even if the write up was improper, courts have generally

 9   held that allegations of false or fabricated charges are inadequate to state a claim under section

10   1983. See Smith v. Mensinger, 293 F.3d 641, 654 (3rd Cir. 2002); Sprouse v. Babcock, 870 F.2d

11   450, 452 (8th Cir. 1989); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986); Hanrahan v.

12   Lane, 747 F.2d 1137, 1140-41 (7th Cir. 1984).2 Thus, Plaintiff’s claim against all Defendants for

13   violating his Due Process rights is not cognizable and thus cannot pass screening.

14

15                                  IV. AMENDING THE COMPLAINT

16                    Because it may be possible for some of the deficiencies identified in this order to

17   be cured by amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith,

18   203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule,

19   an amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

20   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the
21   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

22   amended complaint must be complete in itself without reference to any prior pleading. See id.

23   This means, in practical terms, if Plaintiff files an amended complaint he must not only cure any

24   deficiencies identified in this order, but also reallege the cognizable claim(s) discussed in this

25   Court’s order.

26   ///
27
            2
                     This Court expresses no view as to whether or not a false charge can provide the
28   basis for a section 1983 claim.
                                                      13
 1                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                  Because the complaint appears to otherwise state cognizable claims, if no amended

 8   complaint is filed within the time allowed therefor, the court will issue findings and

 9   recommendations that the claims identified herein as defective be dismissed, as well as such

10   further orders as are necessary for service of process as to the cognizable claims.

11

12                                          V. CONCLUSION

13                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

14   complaint within 30 days of the date of service of this order.

15

16

17

18                  Dated: April 8, 2019
                                                         ____________________________________
19                                                       DENNIS M. COTA
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                       14
